
	

114 HRES 604 IH: Recognizing the establishment of the Congressional Patriot Award and congratulating the first award recipients, Sam Johnson and John Lewis, for their patriotism and selfless service to the country.
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 604
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Larson of Connecticut (for himself, Mr. Cole, Mr. Loebsack, Mr. McNerney, Mrs. Lowey, Mr. Price of North Carolina, Mr. Welch, Mr. Levin, Mr. Farr, Mr. Swalwell of California, Ms. Eshoo, Mrs. Napolitano, Ms. Roybal-Allard, Mr. Meeks, Ms. Moore, Mr. Rush, Mr. Al Green of Texas, Mrs. Beatty, Ms. Kaptur, Ms. Maxine Waters of California, Ms. Wasserman Schultz, Mr. Bishop of Utah, Mr. Michael F. Doyle of Pennsylvania, Mrs. Noem, Mr. Rodney Davis of Illinois, Mrs. Walorski, Mr. Clay, Mr. Takai, Mr. Ryan of Ohio, Mr. Norcross, Mr. Honda, Mr. Sires, Mr. Ellison, Ms. Wilson of Florida, Mr. Jeffries, Mr. Cleaver, Ms. Brown of Florida, Mr. Hastings, Ms. Eddie Bernice Johnson of Texas, Mr. Scott of Virginia, Mr. Butterfield, Ms. Jackson Lee, Ms. Michelle Lujan Grisham of New Mexico, Ms. Loretta Sanchez of California, Mrs. Capps, Mr. Capuano, Mr. Pascrell, Ms. DeGette, Mr. Castro of Texas, Mr. Crowley, Ms. Pingree, Ms. Edwards, Ms. McCollum, Ms. Sewell of Alabama, Mrs. Kirkpatrick, Mr. Gene Green of Texas, Mr. Tonko, Mr. Pallone, Mr. David Scott of Georgia, Mr. Dold, Mr. Courtney, Mr. Ted Lieu of California, Mr. Serrano, Ms. Esty, Mr. Kennedy, Mr. O’Rourke, Mr. Moulton, Mr. Israel, Mr. Takano, Mrs. Torres, Ms. Judy Chu of California, Mr. Thompson of California, Mr. Garamendi, Ms. Matsui, Mr. Heck of Washington, Ms. Bonamici, Mr. Beyer, Mr. Kilmer, Mr. Johnson of Georgia, Mr. Rice of South Carolina, Mr. Vela, Mr. Peters, Mr. Thompson of Mississippi, Mr. Schiff, Mrs. Dingell, Mr. Sean Patrick Maloney of New York, Mr. Cartwright, Mr. Connolly, Mr. Blumenauer, Mr. Bera, Mr. Cuellar, Ms. Adams, Mr. Aguilar, Mr. Cárdenas, Ms. Castor of Florida, Mr. Delaney, Ms. DelBene, Ms. Duckworth, Mr. Gallego, Mr. Grijalva, Ms. Lofgren, Mrs. Carolyn B. Maloney of New York, Mr. Nadler, Mr. Nolan, Mr. Polis, Miss Rice of New York, Ms. Schakowsky, Ms. Speier, Mr. DeFazio, Mr. Higgins, Mr. Hinojosa, Mr. Carney, Mr. Quigley, Mr. Yarmuth, Ms. Hahn, Mr. Peterson, Ms. Tsongas, Mr. King of New York, Mr. Zeldin, Mr. Donovan, Mr. Hoyer, Mr. Vargas, Mr. Fattah, Mr. Van Hollen, Mr. Kind, Mr. Engel, Mr. Visclosky, Mr. Larsen of Washington, Mr. Cicilline, Mr. Danny K. Davis of Illinois, Ms. DeLauro, Mr. Gowdy, Mr. Gutiérrez, Mr. Payne, Mr. Doggett, Mr. Veasey, Ms. Gabbard, Mr. Clyburn, Ms. Fudge, Mr. Bishop of Georgia, Mr. Richmond, Ms. Sinema, Mr. Costa, Mr. Ruiz, Mr. Kildee, Ms. Meng, Mr. Deutch, Ms. Kelly of Illinois, Ms. Slaughter, Ms. Kuster, Mrs. Davis of California, Ms. Velázquez, Ms. Clarke of New York, Mr. Ben Ray Luján of New Mexico, Mr. Carson of Indiana, Mr. Shuster, Mr. Becerra, Mr. Sherman, Mr. Smith of Washington, Mr. Brendan F. Boyle of Pennsylvania, Ms. Bass, Mr. Langevin, Mr. Rangel, Mr. Ruppersberger, Mr. Cummings, Mr. Cohen, Mr. Conyers, Mr. DeSaulnier, Mr. Keating, Mr. Neal, Mr. Lynch, Ms. Graham, Mr. Cooper, Mr. Schrader, Mr. Fortenberry, Mr. Ashford, Mr. Lipinski, Mr. Walz, Mr. Lowenthal, Mr. Perlmutter, Mr. Huffman, Mr. Himes, Mrs. Watson Coleman, Mrs. Bustos, Mr. Brady of Pennsylvania, Ms. Frankel of Florida, Ms. Titus, Mr. Foster, Mr. Grayson, Mr. McGovern, Ms. Brownley of California, Ms. Linda T. Sánchez of California, Mrs. Lawrence, Ms. Lee, Mr. McDermott, Mr. Pocan, Ms. Clark of Massachusetts, Mr. Murphy of Florida, Mr. Gibson, Mr. Collins of New York, Mr. Hanna, Mr. Reed, Mr. Katko, Ms. Stefanik, Mr. Holding, Mr. Kelly of Pennsylvania, Mr. Tiberi, Mr. Renacci, Mr. Meehan, Ms. Jenkins of Kansas, Mr. Barton, Mr. Brady of Texas, Mrs. Wagner, Mr. Burgess, Mr. King of Iowa, Mr. Yoder, Mr. Hunter, Mr. McHenry, Mr. Walberg, Mr. Hultgren, Mr. Crenshaw, Mr. Jolly, Mr. Smith of New Jersey, Mr. Pitts, Mr. Simpson, Mr. Pompeo, Mr. Webster of Florida, Mr. Rigell, Mr. Brat, Mr. Hurt of Virginia, Mr. Hurd of Texas, Mr. Smith of Nebraska, Mr. Conaway, Mr. Hill, Mr. Womack, Mr. Rogers of Kentucky, Mrs. Ellmers of North Carolina, Mr. Young of Alaska, Mr. Rooney of Florida, Mr. Wittman, Mr. Johnson of Ohio, Mr. Amodei, Mr. Kline, Mr. Lucas, and Mr. Mullin) submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Recognizing the establishment of the Congressional Patriot Award and congratulating the first award
			 recipients, Sam Johnson and John Lewis, for their patriotism and selfless
			 service to the country.
	
	
 Whereas the Congressional Patriot Award will be awarded once every 2 years to Members of Congress, a Republican and a Democrat, found to have performed patriotic deeds worthy to be remembered, in that they demonstrate the immeasurable value of placing the interests and goals of the Nation above all other interests in a manner which brings credibility and honor to the institution of Congress;
 Whereas Sam Johnson and John Lewis have dedicated their lives to the betterment of our Nation both prior to and during their service in the United States Congress;
 Whereas Sam Johnson served in the Air Force for 29 years, flying in combat missions in both the Korean and Vietnam Wars;
 Whereas Johnson is one of the few Members of Congress to have flown combat missions; Whereas, on April 16, 1966, Johnson’s plane was shot down over Vietnam during his 25th combat mission, suffering a broken arm and back, and a dislocated shoulder;
 Whereas Johnson endured nearly seven years of repeated torture while a POW in Hanoi, Vietnam, including 42 months in solitary confinement in a 3x9 foot dirt cell with a light constantly on;
 Whereas he spent 72 days in leg stocks, 2½ years in leg irons, and experienced severe starvation; Whereas Johnson was part of a group of 11 prisoners known as the Alcatraz Gang (Hanoi Hilton), who represented prisoners separated from other captives for their resistance to their captors;
 Whereas he never gave in to his captors demands for information; Whereas Johnson was released from captivity during Operation Homecoming in 1973;
 Whereas upon return, Johnson was awarded two Silver Stars, two Legions of Merit, the Distinguished Flying Cross, one Bronze Star with Valor, two Purple Hearts, four Air Medals, and three Outstanding Unit Awards;
 Whereas Johnson was awarded the National Patriot Award from the Congressional Medal of Honor Society in 2009, the society’s highest civilian award;
 Whereas Johnson began a homebuilding company after retiring from the Air Force in 1979; Whereas Johnson was elected to the Texas State House of Representatives where he served for seven years;
 Whereas Johnson wrote an autobiography titled Captive Warriors: A Vietnam P.O.W.’s Story in 1992; Whereas Johnson was elected into the U.S. House of Representatives in 1991, representing the 3rd District of Texas;
 Whereas Johnson’s strength of character and devotion to others has made him an effective and admired Member of the United States House of Representatives;
 Whereas John Lewis is known as one of the most courageous individuals of the Civil Rights Movement; Whereas Lewis participated in the 1961 Freedom Rides, sitting in seats reserved for Whites in bus terminals along the South;
 Whereas Lewis was imprisoned for 40 days in the Mississippi State Penitentiary for participating in Freedom Rides in the State;
 Whereas Lewis was beaten nearly unconscious at the Greyhound bus station in Montgomery, Alabama, for his participation in the Freedom Rides;
 Whereas in 1963, at age 23, Lewis was named Chairman of the Student Nonviolent Coordinating Committee (SNCC), responsible for raising student activism in the community;
 Whereas Lewis was a designer and youngest keynote speaker at the historic March on Washington in August of 1963;
 Whereas, along with Hosea Williams, Lewis led 600 protesters along the Edmund Pettus Bridge in Selma, Alabama, to Montgomery, Alabama, as a demonstration for their right to vote;
 Whereas during the March, the protesters, including Lewis, were beaten by Alabama State Police, an event would be the catalyst to the passage of the Voter Rights Act in 1965;
 Whereas Lewis became the director of the Voter Education Project, which would help nearly four million minorities become voters;
 Whereas in 1977, President Carter appointed Lewis to direct the more than 250,000 volunteers of ACTION, the Federal volunteer agency;
 Whereas Lewis is the recipient of the highest civilian honor granted by President Barack Obama, the Medal of Freedom, the Lincoln Medal from the historic Ford’s Theatre, the Golden Plate Award given by the Academy of Excellence, the Preservation Hero award given by the National Trust for Historic Preservation, the Capital Award of the National Council of La Raza, the Martin Luther King, Jr. Non-Violent Peace Prize, the President’s Medal of Georgetown University, the NAACP Spingarn Medal, the National Education Association Martin Luther King, Jr. Memorial Award, and the only John F. Kennedy Profile in Courage Award for Lifetime Achievement ever granted by the John F. Kennedy Library Foundation;
 Whereas Lewis was elected to Congress in 1987, representing the 5th District of Georgia; Whereas Lewis’ courage and leadership has made him one of the strongest and most revered Members of the United States House of Representatives; and
 Whereas once in every biennial Congress, Members of the House should gather to reflect on the lifelong service and dedication these men so willingly give to their country: Now, therefore, be it
		
	
 That the House of Representatives commemorates Representative Sam Johnson and Representative John Lewis for their patriotic service and sacrifice to the country they love and for becoming the first ever recipients of the Congressional Patriot Award.
		
